Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a manual rewind apparatus located within the piston and being in a driving engagement with the piston such that when a torque is applied to the manual rewind apparatus, torque is transmitted to the piston to rotate the rotatable portion of the piston to retract the rotatable portion relative to the non-rotatable portion of the piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
April 7, 2021